MILLS, Judge.
Kilpatrick appeals the trial court’s summary denial of his motion for post-convic*935tion relief. Rule 3.850, Florida Rules of Criminal Procedure. We affirm.
The first ground for relief raised by Kilpatrick was previously raised on direct appeal. Kilpatrick v. State, 402 So.2d 618 (Fla. 1st DCA 1981). Therefore, it cannot form the basis for collateral attack.
In his second ground for relief, Kil-patrick alleges that certain of his constitutional rights were violated at trial. We find that this is a matter which could have been raised on direct appeal. “The fact that the basis of the defendant’s collateral attack is alleged to be one of constitutional dimension does not preclude a waiver by the failure to assert it on direct appeal.” Roth v. State, 385 So.2d 114, 115 (Fla. 3d DCA 1980).
Finally, Kilpatrick’s allegations of ineffective assistance of counsel are insufficient under Knight v. State, 394 So.2d 997 (Fla.1981).
AFFIRMED.
ERVIN and WIGGINTON, JJ., concur.